Citation Nr: 0947047	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  05-23 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for bilateral pes planus with surgical realignment of 
the metatarsal arches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to 
December 1989, and had an additional two and a half years of 
unverified active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted service connection for 
bilateral pes planus with surgical realignment of the 
metatarsal arches and assigned a 10 percent disability 
rating, effective February 17, 2004.

The Veteran was scheduled for a November 2007 hearing before 
the undersigned Veterans Law Judge.  However, the Veteran did 
not report for the hearing, nor did he request that it be 
rescheduled in a timely fashion.  Therefore, the Veteran's 
request for a hearing is considered withdrawn.

This matter was previously remanded by the Board for 
additional development in February 2008.  That development 
has been completed, and the case is once again before the 
Board for appellate review.

Although it is not entirely clear from the record, the 
Veteran may be raising a claim for a total disability rating 
based on individual unemployability due to service-connected 
disability.  This matter is referred to the RO for 
appropriate clarification and any other indicated action.


FINDING OF FACT

The Veteran's bilateral pes planus is manifested by 
characteristic callosities, tenderness of the plantar 
surface, with abnormal weight bearing.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent for 
bilateral pes planus with surgical realignment of the 
metatarsal arches have been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.57, 
4.71a, Diagnostic Code 5276 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in March 2004 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the U.S. Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In the Veteran's October 2004 notice of disagreement (NOD), 
he took issue with the initial disability rating and is 
presumed to be seeking the maximum benefits available under 
the law for each issue.  Dingess; see also AB v. Brown.  He 
received an additional letter in February 2008 which informed 
him of the evidence that was needed to substantiate his claim 
for an increase; what information and evidence that VA will 
seek to provide and what information and evidence the Veteran 
was expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claims.  
Moreover, in accordance with 38 U.S.C.A. §§ 5103(a) and 
7105(d), the RO properly issued a May 2005 Statement of the 
Case (SOC) which contained, in part, the pertinent criteria 
for establishing a higher rating.  See 38 U.S.C.A. § 
7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. § 
3.103(b).  See also Dingess.  The claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim.  Thus, even though the initial VCAA notice did not 
address a higher rating, subsequent documentation addressed 
this matter; there is no prejudice to the claimant. See 
Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, VA treatment 
records, private treatment records, VA authorized examination 
reports, and lay statements have been associated with the 
claims file.  The Board specifically notes that the Veteran 
was afforded a VA examination with respect to his disability 
in July 2004, and again in October 2008.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examinations obtained in this case are adequate as 
they are collectively predicated on a review of the claims 
folder and medical records contained therein; contain a 
description of the history of the disability at issue; 
document and consider the relevant medical facts and 
principles; and record the relevant findings for rating the 
Veteran's pes planus disability.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit 
evidence and arguments in support of his claim.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during the 
processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
also Fenderson v. West, 12 Vet. App. 119 (1999).

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) (the criteria set forth 
in the rating formula do not constitute an exhaustive list of 
symptoms, but rather are examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).  To the extent that 
the record does not contain competent medical evidence that 
separates the manifestations of a service-connected 
disability from a nonservice-connected disability, such signs 
and symptoms shall be attributed to the service-connected 
disability.  See 38 C.F.R. § 3.102 (2009); Mittleider v. 
West, 11 Vet. App. 181 (1998).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Disabilities of the feet are governed by the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284.  Several 
disabilities listed in this portion of the rating schedule 
are expressly denoted as "unilateral," see 38 C.F.R. § 4.71a, 
Diagnostic Codes 5280, 5281 and 5282, while other 
disabilities are rated the same regardless of whether the 
disability present is unilateral or bilateral.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5279.  Still, other disabilities are 
given one rating if the condition is unilateral and a 
different rating if the condition is bilateral.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5276 and 5278.

Under Diagnostic Code 5276 (acquired flatfoot), bilateral pes 
planus will be rated as noncompensable when it is mild, with 
symptoms relieved by built-up shoe or arch support.  A 10 
percent rating is assignable for moderate involvement, 
whether unilateral or bilateral, with objective evidence of 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo Achilles, pain on manipulation and use of 
the feet.  A 30 percent evaluation is assignable for severe 
bilateral involvement, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  A 50 percent rating is 
assignable for pronounced bilateral acquired flatfoot, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5276.

In evaluating an acquired flat foot disability, it is to be 
remembered that depression of the longitudinal arch, or the 
degree of depression, is not the essential feature.  The 
attention should be given to anatomical changes, as compared 
to normal, in the relationship of the foot and leg, 
particularly to the inward rotation of the superior portion 
of the os calcis, medial deviation of the insertion of the 
Achilles tendon, the medial tilting of the upper border of 
the astragalus.  This is an unfavorable mechanical 
relationship of the parts.  A plumb line dropped from the 
middle of the patella falls inside of the normal point.  The 
forepart of the foot is abducted, and the foot everted.  The 
plantar surface of the foot is painful and shows demonstrable 
tenderness, and manipulation of the foot produces spasm of 
the Achilles tendon, peroneal spasm due to adhesion about the 
peroneal sheaths, and other evidence of pain and limited 
motion.  The symptoms should be apparent without regard to 
exercise.  In severe cases there is gaping of bones on the 
inner border of the foot, and rigid valgus position with loss 
of the power of inversion and adduction.  Exercise with 
undeveloped or unbalanced musculature, producing chronic 
irritation, can be an aggravating factor.  38 C.F.R. § 4.57.

VA treatment records dated February 2004 show the Veteran was 
seen for pain in the right foot.  He reported the pain had 
appeared on and off for about six months.  He rated the pain 
as 9/10, and reported that it worsened when he walked.  He 
had developed a callus on his right foot about one week 
prior, and since that time, the pain had increased in 
severity.  On examination, the callus was noted to be in the 
right plantar area.

The Veteran was afforded a VA examination in July 2004.  The 
Veteran reported pain in the balls of his feet and in his 
toes, rated as 6/10.  If he was on his feet for more than 30 
minutes, the pain increased to 10/10.  He could walk about 
two blocks or up two flights of stairs before he would have 
to stop.  He denied using any pain medication.  He wore 
diabetic shoes and hose.  

On physical examination, the Veteran ambulated as if his feet 
were painful to him.  There was no pain on motion of the 
toes.  Palpation of the balls of the feet and the heels 
demonstrated tenderness.  He had callosities on the medial 
aspect of his great toes, bilaterally, to a greater extent on 
the right.  The callosities measured approximately 1/8 inch 
thick, and the Veteran reported getting them trimmed 
regularly.  The feet stayed in a neutral position while 
weight bearing, without pronation or supination.  The Veteran 
demonstrated pain when he rose up on his toes and heels.  
Hammertoes and high arches were noted, and the examiner noted 
that the arches were quite weak bilaterally.  The Achilles 
tendons were aligned in a vertical position bilaterally on 
both weight bearing and nonweight bearing.  There was no 
valgus or varus configuration on either foot.  The forefoot 
and midfoot were aligned bilaterally.

VA treatment records dated July 2004 indicate the Veteran was 
prescribed a cane for foot pain.  In October 2004, the 
Veteran reported heel pain, bilaterally.  In March 2005, 
blisters of the foot and toes were noted as active problems.

In his July 2005 VA Form 9, the Veteran stated that his pes 
planus resulted in constant pain and an inability to stand or 
walk for any substantial amount of time.  He stated that the 
condition had eliminated any work which he previously 
sustained.

In February 2006, the Veteran was prescribed orthopedic shoes 
and inserts.

The Veteran was afforded an additional VA examination in 
October 2008.  The Veteran reported pain in both his feet, 
including on the balls of his feet at the base of the great 
toe and second toe.  He denied any stiffness, swelling, 
redness, or heat.  He reported that pain increased when he 
stood for more than 30 minutes or walked more than two 
blocks.  He reported taking 5mg Hydrocodone with 500 mg 
Acetaminophen three times a day with moderate relief of pain.  
He went for foot therapy three times a week, and performed 
therapy himself at home four times per week.  He stated that 
this therapy helped.  He reported using a cane since about 
2004.  He also used diabetic shoes, which had helped relieve 
his pain.  He denied any ulcerations, infections, or breaking 
down of the skin.  He reported being diagnosed with and 
treated for diabetes.

Physical examination of the right foot revealed the medial 
aspect of the arch touching the floor on weight bearing, as 
well as a hallux valgus deformity measuring about 30 degrees 
lateral deviation.  The movements of the toes, particularly 
the great toe and second toe, were painful.  Active and 
passive movements of these joints were painful on flexion, 
ranging from mild to extreme pain.  Repetitive movements of 
these toes caused increased pain up to 6/10.  There were 
callosities under the great toe, with tenderness under the 
callosities.  An unusual shoe pattern was also noted on the 
lateral aspect of the right sole in the right heel.  There 
was tenderness to pressure under the heel, though there was 
no tenderness or thickening of the skin on the plantar arch.  
A surgical scar was noted on the dorsum of the second 
metatarsal bone.  There was slight numbness on the scar, but 
on deep pressure there was increasing pain on the 
metatarsophalangeal joint area.  Dorsalis pedal pulse and 
posterior pedal pulse were 2+.  A loss of hair on the dorsum 
of the foot and shininess of the skin were noted.  There was 
decreased sensation on the dorsum of the foot, as well as the 
toes and plantar aspect.  The second toe showed features of 
hammertoe on weight bearing and walking.

Physical examination of the left foot revealed the medial 
aspect of the arch touching the floor on weight bearing, as 
well as a hallux valgus deformity measuring about 30 degrees 
lateral deviation.  Active and passive movements of the 
joints of the big toe and second toe caused pain on flexion.  
Repetitive movements increased pain and fatigue.  There was 
evidence of pain at the bases of the big toe and second toe 
on propulsion.  Tenderness of the metatarsophalangeal joint 
of the big toe and second toe was also noted.  There was 
callosity under the base of the big toe in the ball of the 
forefoot.  An unusual shoe wear pattern on the heel of the 
left foot was also noted.  Dorsalis pedis and posterior 
tibial pulses were 2+.  There was no evidence of hammertoe in 
the left foot.  The Achilles tendon was stable on weight 
bearing and nonweight bearing, but there was pain and 
tenderness behind the tendon.  There was no evidence of 
misalignment of the forefoot and midfoot.  There were 
monofilament touch sensations on the dorsum, plantar aspect, 
and toes of the foot.

The examiner concluded that the Veteran's pes planus 
condition was causing him pain on weightbearing on the 
forefoot.  This was also associated with pain in the 
metatarsophalangeal joints of the great toe and second toe.  
There was also callus formation.  The examiner also noted 
that the Veterans had diabetic changes with peripheral 
neuropathy associated with decreased vibration sensation in 
his ankles and metatarsophalangeal joints.  There as loss of 
hair on the dorsum of the right foot.  The examiner stated 
further that he was unable to distinguish the pain secondary 
to pes cavus from changes due to diabetic neuropathy.  
Special shoes has reportedly not helped much.

Based on the findings above, the Board finds that the 
Veteran's pes planus disability most closely approximates the 
criteria for a 30 percent rating.  As discussed above, there 
is evidence of characteristic callosities, and tenderness of 
the heels and balls of the feet, bilaterally.  There is also 
evidence of hallux valgus deformity although its relationship 
to the pes planus was not clearly stated.  There was evidence 
of abnormal weight bearing in both feet, and some hammertoe 
deformity was noted in the right foot.  The October 2008 VA 
examiner also noted pain on manipulation of the feet and 
toes.  Moreover, although not specifically enumerated in the 
rating criteria under Diagnostic Code 5276, the Board notes 
that the Veteran utilizes both a cane and orthopedic shoes, 
and reported treating his condition with both medication and 
therapy on a daily basis.  When factoring in the provisions 
of 38 C.F.R. § 4.57, the Board finds that the overall picture 
of the Veteran's pes planus disability most closely 
approximates a 30 percent disability rating.

A higher 50 percent disability rating is not warranted as 
there is no medical evidence of marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, which is not improved by orthopedic shoes or 
appliances.

C.  Extraschedular consideration

In evaluating the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's pes 
planus with the established criteria found in the rating 
schedule for that disability shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology, as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disabilities on appeal are 
inadequate (which they manifestly are not), the Veteran does 
not exhibit other related factors such as those provided by 
the regulation as "governing norms."  The record does not 
show that the Veteran has required frequent hospitalizations 
for his pes planus.  The Veteran reported that he was unable 
to work due to this disability.  However, a February 2004 
Request for Medical Information reflects that the Veteran 
sought exemption from a work program on account of 
pancreatitis, diabetes, and a seizure disorder, but not pes 
planus.  Despite his statements, there is no indication that 
the Veteran's disability causes impairment with employment 
over and above that which is already contemplated in the 
assigned schedular ratings, including the regulation of 
activities.  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not 
demonstrate in this case is that the manifestations of the 
Veteran's service-connected disability have resulted in 
unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.


ORDER

An initial rating of 30 percent for bilateral pes planus with 
surgical realignment of the metatarsal arches is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


